Per Curiam:

The main question is whether the court erred in finding that the deed from Buck to Uplinger of January 7, 1893, did not convey the ditch and the water-rights. Ordinarily these rights would pass with a warranty deed as appurtenant to the land, but the court finds that such was not the intention of the parties. On every question raised plaintiffs are concluded by the findings of fact. Plaintiffs filed no request for additional findings or motion to modify those made, but rested with an objection to each finding as not sustained by sufficient evidence. Every finding is supported by evidence, and, under the authority of Shuler v. Lashhorn, 67 Kan. 694, 74 Pac. 264, the judgment is affirmed.